 



EXHIBIT 10.5
AMENDMENT TO
CONSULTING AGREEMENT
          AMENDMENT (this “Amendment”), by and between Coleman Cable, Inc., a
Delaware corporation (“Coleman”) and David Bistricer, an individual (the
“Consultant”), will become effective upon consummation of the offering of
Coleman’s common stock under Rule 144A of the Securities Act of 1933, with
Friedman, Billings, Ramsey & Co., Inc. acting as initial purchaser and placement
agent, provided that such offering is consummated before October 31, 2006.
          WHEREAS, Coleman and the Consultant have previously entered into a
Consulting Agreement, dated as of October 1, 2004 (the “Agreement”); and
          WHEREAS, pursuant to Section 6.6 of the Agreement, Coleman and the
Consultant desire to amend the Agreement as hereinafter set forth.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:

  1.   The recital in Section 2 of the Agreement is hereby deleted in its
entirety and replaced with the following:         Duties and Obligations of
Consultant. Consultant shall (i) provide advice and counsel on business planning
and strategy, including, among other things, (a) monitoring merger and
acquisition activity, (b) identifying potential acquisition targets,
(c) advising on the structure of potential transactions, and (d) providing
negotiating assistance; and (ii) provide reports to Coleman’s Board of Directors
regarding these activities.     2.   The recital in Section 3 of the Agreement
is hereby deleted in its entirety and replaced with the following:        
Consulting Fees. In consideration of the Consultant providing the designated
services for Coleman as set forth herein, Coleman agrees to pay the Consultant
an annual fee in the amount of $175,000, payable quarterly, beginning July 1,
2006.     3.   The recital in Section 5.1 of the Agreement is hereby deleted in
its entirety and replaced with the following:         Term. The engagement of
the Consultant shall continue for a term commencing on July 1, 2006 and ending
on June 30, 2007 (the “Term”).     4.   The recital in Section 5.2 of the
Agreement is hereby deleted in its entirety and replaced with the following:    
    Termination. Beginning on July 1, 2006, the term of this Agreement shall be
extended automatically from year to year, subject to termination by either party
upon thirty (30)

 



--------------------------------------------------------------------------------



 



      days written notice. Upon termination, all sections of this Agreement
(other than sections 1.3 and 6.10) shall terminate, unless both parties mutually
agree otherwise in writing.     5.   The provisions of the Agreement that have
not been amended hereby shall remain in full force and effect. The provisions of
the Agreement amended hereby shall remain in full force and effect as amended.  
  6.   This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

     
 
  CONSULTANT
 
   
 
  /s/ David Bistricer
 
   
 
  David Bistricer
 
   
 
  COLEMAN CABLE, INC.
 
   
 
  /s/ Richard N. Burger
 
   
 
  Richard N. Burger
 
  Executive Vice President, Chief Financial Officer,
 
  Secretary and Treasurer

